The Court were of opinion, that it was apparent upon the record that the original defendant was not summoned, and that he had no notice of the suit, as the officer’s return, in regard *174to the fact of leaving a copy of the writ, was extra-official, and, if notice in any form would have rendered the attachment valid, the officer’s return was not evidence of such notice ; that error lies on a judgment of a justice of the peace ; and that if the statute of 1828 applies to a case pending before a justice of the peace, (on which point the Court gave no opinion,) notice would be good only when given in' pursuance of some order made by the magistrate, directing the time, manner and other circumstances, in his judgment, necessary and proper1 to render ’t reasonable notice.

Judgment reversed.